Citation Nr: 1519869
Decision Date: 05/08/15	Archive Date: 07/07/15

DOCKET NO.  11-21 913	)        DATE  MAY  8 2015   (X     

On appeal from the Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

REPRESENTATION 

Appellant represented by:   The American Legion

ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1963 to September 1967 and from February 2003 to April 2004, and also had additional Reserve service. This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO). In a July 2011 VA Form 9, the Veteran requested a hearing before the Board. He was scheduled for such hearing in Washington D.C. in April 2015. In a statement received in April 2015, he indicated that he would not be able to attend and did not request that it be rescheduled; therefore, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d).

The Veteran had also initiated, but did not perfect with a substantive appeal following the issuance of an October 2014 statement of the case (SOC), an appeal of a denial of a rating in excess of 10 percent for non-Hodgkin's lymphoma involving the paranasal sinuses,. Consequently, that issue is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action on his part is required.

REMAND

VA treatment records show that COPD was diagnosed in October 2009. The Veteran's service treatment records show that in a January 2004 report of medical history he reported shortness of breath on climbing stairs. As the Veteran has not been provided a VA examination for his COPD (and in light of the low threshold standard as to when a VA nexus examination is necessary, endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)), a VA examination to secure a medical nexus opinion regarding the nature and etiology of the COPD is necessary.

Furthermore, the most recent records of VA treatment are from September 2014. As VA treatment records are constructively of record, and records of treatment for

-2-

respiratory complaints may contain information pertinent to the instant claim, they must be sought.

Accordingly, the case is REMANDED for the following:

1. The AOJ must secure for the record any (and all) records (i.e., those not already in the record) of VA evaluations and/or treatment the Veteran has received for COPD since September 2014.

2. Thereafter, the AOJ should arrange for a respiratory diseases examination of the Veteran to determine the likely etiology of his COPD. The entire record must be reviewed by the examiner in conjunction with the examination. Based on a review of the record, and examination of the Veteran, the examiner should provide an opinion that responds to the following:

Please identify the likely etiology for the Veteran's COPD. Specifically, is it at least as likely as not (i.e., a 50% or better probability) that such is related to his active duty service/complaints noted therein (see January 2004 report of medical history)?

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.

3.	The AOJ should then review the record and
readjudicate the claim. If it remains denied, the AOJ
should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

-3-

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

-4-


